See Baker v. Irvine, ante.
July 13, 1901. The opinion of the Court was delivered by
The action below was commenced before the magistrate appointed for Bates and Paris Mountain townships of Greenville County to recover a certain sum of money. After one postponement of trial by the defendant, the cause was heard on December 6th, 1899. Judgment was rendered for the plaintiff. Thereupon an appeal was taken to the Circuit Court for Greenville. Upon due notice, the defendant at the trial before his Honor, Judge Aldrich, raised the question of jurisdiction in the magistrate who heard the cause, because such magistrate was appointed for Bates and Paris Mountain townships, while the defendant resided not in Bates or Paris Mountain townships, but resided in Greenville township. The Circuit Judge sustained the question of jurisdiction and ordered the judgment of magistrate's court reversed and annulled. Thereupon the plaintiff appealed to this Court from such judgment. The proceedings and grounds of appeal were identical with those just disposed of in the action of J.A. Baker and W.C. Baker, this day filed. Our judgment in the present action must be the same as it was in the case just cited.
It is the judgment of this Court, that the judgment of the Circuit Court be reversed, and that the cause be remanded to the Circuit Court to hear and determine the questions presented by the defendant's appeal from the judgment of the magistrate's court. *Page 123